DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. 
           In response to Applicant’s comments regarding the Double Patenting rejection of the claims (Amendment, pg. 18), Examiner maintains the rejection.
Regarding the prior rejection of claims 1, 19 and 20 with reference Hirota, Applicant argues that the Office Action creates an inconsistency by mapping Hirota’s teaching of the user navigating between screens with limitations “detect a first set of inputs corresponding to a selection of the candidate activity affordance” and “determine a user activity by a user of the electronic device” and as such, argues that Hirota fails to disclose limitations “determine a user activity by a user of the electronic device” and “detect a first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity” as recited in since amended claims 1 and 19 (Amendment, pg. 20, sec. 2).
Examiner respectfully disagrees. Hirota discloses a user moving between screens to arrive at an e-mail screen (fig. 5; para. [0041]; para. [0043]), corresponding to “determine a user activity by a user of the electronic device”, where the movement corresponds to an activity performed by the user. Hirota further discloses the user detect a first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity”, where the selection of the icon is associated with the movement operation of the user, and as such, no inconsistency is apparent in the mapping of the teachings of Hirota to the claim limitations.
           Applicant further argues that Hirota is silent regarding associating navigation operations 504 to 505 and 505 to 506 in generating the voice shortcut but that the voice shortcut created by Hirota’s system ensures a transition from main menu 501 to operation screen 506, and as a result, does not include a voice shortcut for two selected tasks (i.e. the intermediate selections prior to reaching operations screen 506), and as such, argues that Hirota fails to disclose limitation “in response to detecting the second and third sets of inputs, associate the first task and the second task with a task sequence for a voice shortcut corresponding to the determined user activity” (Amendment, pg. 20-21, sec. 3).
             Examiner respectfully disagrees. Hirota discloses the second sets of input via the user selecting affordance “MAIL-BOX” in fig 5B, element 504 (i.e. associated with a first task), the user also selects affordance “IN-COMING E-MAIL” in fig. 5B, element 505 (i.e. associated with a second task). Hirota further discloses upon selecting the affordance “IN-COMING E-MAIL, the user reaches operation screen 506 and the voice shortcut “incoming e-mail” is set (para. [0049]-[0050]). Therefore since Hirota discloses creating the voice shortcut based on the user selections and the navigation tasks that include the first and second tasks, Hirota discloses “in response to detecting the second and third sets of inputs, associate the first task and the second task with a task sequence for a voice shortcut corresponding to the determined user activity”.
     Regarding the 35 U.S.C. 103 rejection of claim 20 with additional reference Coccaro, Applicant argues that Coccaro does not disclose the above argued alleged deficiencies of Hirota for claims 1 and 19, and as such does not disclose claim 20 (Amendment, pg. 21-22, sec. 1). Examiner respectfully disagrees as Coccaro was/is not utilized to teach the limitations recited in independent claims 1 or 19, and as argued above, Hirota, discloses the alleged deficiencies.
Regarding the 35 U.S.C. 103 rejection of Claim 5 with Hirota, Applicant argues that Hirota does not disclose the above argued alleged deficiencies of Hirota for claims 1 and as such cannot disclose limitations recited in claim 5 (Amendment, pg. 22, sec. 2). Examiner respectfully disagrees as Hirota discloses the alleged deficiencies as provided above for claim 1, and absent any argument as to why Hirota fails to disclose/suggest the limitations recited in claim 5, Examiner maintains the rejection of the claim.       
           Applicant’s arguments with respect to claims 1, 19 and 20 and references Hirota and Coccaro not disclosing limitation “wherein determining the user activity is based on at least one of a location or a time associated with the electronic device;” (Amendment, pg. 18-20, sec. 1; pg. 21-22, sec. 1) have been considered but are moot in light of new grounds of rejection with reference Grasiotto as provided in the rejections below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


                   Copending Application
                           (16/592,906)
                  Instant Application
                        (16/841,271)
1.     A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to: 
        receive a first user input indicative of a user activity;  determine contextual data associated with the user activity;
         


      receive a set of user inputs identifying a first candidate task of the first set of candidate tasks and a second candidate task of the second set of candidate tasks; and
       











      



           






          associate the first candidate task and the second candidate task with a task sequence for a voice shortcut corresponding to the user activity.

     determine a user activity performed by a user of the electronic device, wherein determining the user activity is based on at least one of a location or a time associated with the electronic device;




       detect a first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity;
           in response to detecting the first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity: display a first set of candidate task affordances associated with a first task type;
              detect a second set of inputs corresponding to a selection of a candidate task affordance of the first set of candidate task affordances, wherein the selected candidate task affordance of 
        detect a third set of inputs corresponding to a selection of a second candidate task affordance of the second set of candidate task affordances, wherein the selected second candidate task affordance of the second set of candidate task affordances is associated with a second task; and
          in response to detecting the second and third sets of inputs, associate the first task and the second task with a task sequence for a voice shortcut corresponding to the determined user activity


                 Instant Claims 1, 2, 8-13 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over corresponding Claims 1-4, 10-13, 17-19 of copending application 16/592,906 in view of the teachings of reference Grasiotto et al US PGPUB 2014/0173445 A1 (“Grasiotto”). Although the conflicting wherein determining the user activity is based on at least one of a location or a time associated with the electronic device” (Abstract; para. [0009]). it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to implement the missing features of the instant application, as taught by Grasiotto for all the reasons described by Grasiotto such as customizing options based on the user’s activities for different situations (Grasiotto, Abstract; para. [0009])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.         Claims 1-4, 6, 7, 10-15, 17-23, 25, 26, 29-34, 36-40, 40, 42, 43, 46-51, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota et al US PGPUB 2008/0086306 A1 (“Hirota”) in view of Grasiotto US PGPUB 2014/0173445 A1 (“Grasiotto”)
          Per Claim 1, Hirota discloses a non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the first electronic device to:
navigating among screens and display of icons as example user activities);
display a plurality of candidate activity affordances including a candidate activity affordance associated with the determined user activity (fig. 5A; para. [0043]);
detect a first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity (fig. 5A, element 503; para. [0043]-[0044], E-MAIL as selected candidate activity affordance);
in response to detecting the first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity: display a first set of candidate task affordances associated with a first task type (fig. 5B, element 504, MAIL-BOX, SEND E-MAIL, E-MAIL SETTINGS as candidate task affordances of E-MAIL task type);
detect a second set of inputs corresponding to a selection of a candidate task affordance of the first set of candidate task affordances, wherein the selected candidate task affordance of the first set of candidate task affordances is associated with a first task (fig. 5B, element 504, MAIL-BOX as selected candidate task affordance associated with E-MAIL task);  
display a second set of candidate task affordances associated with a second task type (fig. 5B, element 505, IN-COMING E-MAIL, OUT-GOING E-MAIL, SENT E-MAIL as second set of candidate task affordances of MAILBOX task type);
IN-COMING E-MAIL as selected second candidate task affordance of the second set of candidate task affordances associated with MAILBOX task); and
in response to detecting the second and third sets of inputs, associate the first task and the second task with a task sequence for a voice shortcut corresponding to the determined user activity (fig. 4; fig. 5A-5B; para. [0043]-[0044]; para. [0048]; The association between the shortcut text string "incoming e-mail" and the shortcut data for transitioning to the incoming e-mail operation screen is thus set…, para. [0049]; As a consequence, the user is able to recognize that thereafter, a shortcut function will be available for use that directly moves to the incoming e-mail operation screen when the user issues a speech command, that is, makes a speech input, of "incoming e-mail" upon an arbitrary screen…, para. [0050], voice shortcut of speech input “incoming e-mail” created and associated with “E-MAIL and MAILBOX tasks in response to navigation activity of reaching INCOMING E-MAIL screen)
Hirota does not explicitly disclose wherein determining the user activity is based on at least one of a location or a time associated with the electronic device
However, this feature is taught by Grasiotto (Abstract; para. [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Grasiotto with the medium of Hirota in arriving at “wherein determining the user activity is based on at least one of a location or a time associated with the electronic device”, because such combination would have resulted in customizing options based on the user’s activities for different situations (Grasiotto, Abstract; para. [0009])
Per Claim 2, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1, 
 Hirota discloses wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to: in response to detecting the first set of inputs: provide a query requesting contextual data associated with the determined user activity (fig. 5A-5B; fig. 6; para. [0010]; para. [0043]-[0044]; para. [0055], user preference to register shortcut and as example contextual data); and
           receive a fourth set of inputs including the requested contextual data (fig. 6; para. [0055]).
Per Claim 3, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1, 
Hirota discloses wherein the first set of candidate task affordances includes a first plurality of candidate task affordances corresponding to the first task and the second plurality of candidate task affordances corresponding to a second task (fig. 5B, elements 504 and 505, elements 505 as including plurality of task affordances corresponding to MAILBOX task, E-MAIL SETTINGS as implying inclusion of plurality of candidate task affordances corresponding to E- MAIL SETTING task).
            Per Claim 4, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 3, 
MAIL-BOX, SEND E-MAIL, E-MAIL SETTINGS as candidate task affordances and parameters of E-MAIL task type, IN-COMING E-MAIL, OUT-GOING E-MAIL, SENT E-MAIL as candidate task affordances and parameters of MAILBOX).
            Per Claim 6, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1, 
               Hirota discloses wherein the first set of candidate task affordances and the second set of candidate task affordances are displayed on a first user interface (fig. 3, element 105; fig. 5B).
Per Claim 7, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1, 
      Hirota discloses wherein the first set of candidate task affordances are displayed on a first user interface (fig. 5B), and 
 wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to: in response to detecting the second set of inputs, display a second user interface different from the first user interface, the second user interface including the second set of candidate task affordances (fig. 5B, elements 502, 503; para. [0010], element 502 as showing interface 105 that is different from element 502).
Per Claim 10, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1, 

              Per Claim 11, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1, 
                   Hirota discloses wherein associating the first task and the second task with the task sequence for the voice shortcut corresponding to the determined user activity further comprises associating context criteria corresponding to the determined user activity with the task sequence (fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0048]-[0050]; para. [0055]-[0060]).
           Per Claim 12, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 11, 
                Hirota discloses wherein the context criteria corresponding to the determined user activity is determined based on contextual data associated with the determined user activity (fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0048]-[0050]; para. [0055]-[0060]).
Claim 13, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 11,
     Hirota discloses wherein the context criteria corresponding to the determined user activity is determined based on the fourth set of inputs including the requested contextual data (fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0055]).
Per Claim 14, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 13, 
    Hirota discloses: wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to in response to detecting the second and third sets of inputs display a suggestion mode interface including a suggestion mode affordance that when selected causes the electronic device to enable a suggestion mode for the task sequence (fig. 6; para. [0010]; para. [0055]);
receive a fifth set of inputs corresponding to a selection of the suggestion mode affordance (YES, fig. 6; para. [0055]); and
in response to receiving the fifth set of inputs, enable the suggestion mode for the task sequence (fig. 6; para. [0055]).
Per Claim 15, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 14, 
     Hirota discloses wherein the suggestion mode interface further includes a skip affordance that when selected causes the electronic device to forego enabling the suggestion mode for the task sequence, and wherein the one or more programs further include instructions which when executed by one or more processors of the first 
in response to receiving the sixth set of inputs, forgo enabling the suggestion mode for the task sequence (fig. 6; para. [0055]);
Per Claim 17, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1, 
       Hirota discloses wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to display a confirmation indicator confirming that the first task and the second task are associated with the task sequence (fig. 6; para. [0010]).
Per Claim 18, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1,
   Hirota discloses wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to:
receive a natural-language speech input (fig. 4; para. [0050]);
determine whether the natural-language speech input satisfies voice shortcut criteria for the voice shortcut (fig. 4; para. [0050]-[0054]);
in accordance with a determination that the natural-language speech input satisfies the voice shortcut criteria for the voice shortcut, cause the electronic device to 
         Per Claim 19, Hirota discloses an electronic device, comprising: 
             one or more processors (fig. 1, element 101);
 a memory (fig. 1, elements 102 and 103); and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (para. [0010]; para. [0030]; para. [0034]) for:
 determining a user activity by a user of the electronic device (FIGS. 5A and 5B; para. [0041]; depict examples display of moving among screens by way of hardware keys from the main menu to an incoming e-mail operation screen…, para. [0043]-[0044], navigating among screens and display of icons as example user activities);
displaying a plurality of candidate activity affordances including a candidate activity affordance associated with the user activity (fig. 5A);
detecting a first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity (fig. 5A, element 503; para. [0043], E-MAIL as selected candidate activity affordance);
in response to detecting the first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity: displaying a first set of candidate task affordances associated with a first task type (fig. 5B, MAIL-BOX, SEND E-MAIL, E-MAIL SETTINGS as candidate task affordances of E-MAIL task type);
MAIL-BOX as selected candidate task affordance associated with E-MAIL task);  
displaying a second set of candidate task affordances associated with a second task type (fig. 5B, element 505, IN-COMING E-MAIL, OUT-GOING E-MAIL, SENT E-MAIL as second set of candidate task affordances of MAILBOX task type);
detecting a third set of inputs corresponding to a selection of a second candidate task affordance of the second set of candidate task affordances, wherein the selected second candidate task affordance of the second set of candidate task affordances is associated with a second task (fig. 5B, element 505, IN-COMING E-MAIL as selected second candidate task affordance of the second set of candidate task affordances associated with MAILBOX task); and
in response to detecting the second and third sets of inputs, associating the first task and the second task with a task sequence for a voice shortcut corresponding to the determined user activity  (fig. 4; fig. 5A-5B; para. [0043]-[0044]; para. [0048]; The association between the shortcut text string "incoming e-mail" and the shortcut data for transitioning to the incoming e-mail operation screen is thus set…, para. [0049]; As a consequence, the user is able to recognize that thereafter, a shortcut function will be available for use that directly moves to the incoming e-mail operation screen when the user issues a speech command, that is, makes a speech input, of "incoming e-mail" upon an arbitrary screen …, para. [0050], voice shortcut of speech input “incoming e-mail” created and associated with “E-MAIL and MAILBOX tasks in response to navigation activity of reaching INCOMING E-MAIL screen).
Hirota does not explicitly disclose wherein determining the user activity is based on at least one of a location or a time associated with the electronic device
However, this feature is taught by Grasiotto (Abstract; para. [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Grasiotto with the medium of Hirota in arriving at “wherein determining the user activity is based on at least one of a location or a time associated with the electronic device”, because such combination would have resulted in customizing options based on the user’s activities for different situations (Grasiotto, Abstract; para. [0009]).
       Per Claim 20, Hirota discloses a method, comprising:
  at an electronic device with a display (fig. 1) 
 determining a user activity by a user of the electronic device (FIGS. 5A and 5B; para. [0041]; depict examples display of moving among screens by way of hardware keys from the main menu to an incoming e-mail operation screen…, para. [0043]-[0044], navigating among screens and display of icons as example user activities);
  displaying a plurality of candidate activity affordances including a candidate activity affordance associated with the determined user activity (fig. 5A);
 detecting a first set of inputs corresponding to a selection of the candidate activity affordance associated with the determined user activity (fig. 5A, element 503; para. [0043], E-MAIL as selected candidate activity affordance);
 corresponding to a selection of the candidate activity affordance associated with the determined user activity: displaying a first set of candidate task affordances associated with a first task type (fig. 5B, MAIL-BOX, SEND E-MAIL, E-MAIL SETTINGS as candidate task affordances of E-MAIL task type);
 detecting a second set of inputs corresponding to a selection of a candidate task affordance of the first set of candidate task affordances, wherein the selected candidate task affordance of the first set of candidate task affordances is associated with a first task (fig. 5B, element 504, MAIL-BOX as selected candidate task affordance associated with E-MAIL task);  
displaying a second set of candidate task affordances associated with a second task type (fig. 5B, element 505, IN-COMING E-MAIL, OUT-GOING E-MAIL, SENT E-MAIL as second set of candidate task affordances of MAILBOX task type);
detecting a third set of inputs corresponding to a selection of a second candidate task affordance of the second set of candidate task affordances, wherein the selected second candidate task affordance of the second set of candidate task affordances is associated with a second task (fig. 5B, element 505, IN-COMING E-MAIL as selected second candidate task affordance of the second set of candidate task affordances associated with MAILBOX task); and
in response to detecting the second and third sets of inputs, associating the first task and the second task with a task sequence for a voice shortcut corresponding to the determined user activity  (fig. 4; fig. 5A-5B; para. [0043]-[0044]; para. [0048]; The association between the shortcut text string "incoming e-mail" and the shortcut data for voice shortcut of speech input “incoming e-mail” created and associated with “E-MAIL and MAILBOX tasks in response to navigation activity of reaching INCOMING E-MAIL screen)
Hirota does not explicitly disclose a touch-sensitive surface or wherein determining the user activity is based on at least one of a location or a time associated with the electronic device
However, this features are taught by Grasiotto:
 a touch-sensitive surface (para. [0018])
wherein determining the user activity is based on at least one of a location or a time associated with the electronic device (Abstract; para. [0028])
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Grasiotto with the device of Hirota in arriving at “a touch-sensitive surface” and “wherein determining the user activity is based on at least one of a location or a time associated with the electronic device”, because such combination would have resulted in providing an alternative way of receiving user input among a plurality of ways to receive input, as well as customizing options based on the user’s activities for different situations (Grasiotto, Abstract; para. [0009]; para. [0018]).
Claim 21, Hirota in view of Grasiotto discloses the electronic device of claim 19,       Hirota discloses the one or more programs further including instructions for:
in response to detecting the first set of inputs: providing a query requesting contextual data associated with the determined user activity (fig. 5A-5B; fig. 6; para. [0010]; para. [0043]-[0044]; para. [0055], user preference to register shortcut and as example contextual data); and
receiving a fourth set of inputs including the requested contextual data  (fig. 6; para. [0055]).
Per Claim 22, Hirota in view of Grasiotto discloses the electronic device of claim 19, 
Hirota discloses wherein the first set of candidate task affordances includes a first plurality of candidate task affordances corresponding to the first task and a second plurality of candidate task affordances corresponding to the second task (fig. 5B, elements 504 and 505, elements 505 as including plurality of task affordances corresponding to MAILBOX task, E-MAIL SETTINGS as implying inclusion of plurality of candidate task affordances corresponding to E- MAIL SETTING task).
Per Claim 23, Hirota in view of Grasiotto discloses the electronic device of claim 22, 
Hirota discloses wherein a first candidate task affordance of the first plurality of candidate task affordances is associated with the first task and a first parameter for the first task (fig. 5B, MAIL-BOX, SEND E-MAIL, E-MAIL SETTINGS as candidate task affordances and parameters of E-MAIL task type, IN-COMING E-MAIL, OUT-GOING E-MAIL, SENT E-MAIL as candidate task affordances and parameters of MAILBOX).
Claim 25, Hirota in view of Grasiotto discloses the electronic device of claim 19, 
Hirota discloses wherein the first set of candidate task affordances and the second set of candidate task affordances are displayed on a first user interface (fig. 3, element 105; fig. 5B).
Per Claim 26, Hirota in view of Grasiotto discloses the electronic device of claim 19, 
  Hirota discloses wherein the first set of candidate task affordances are displayed on a first user interface (fig. 5B), and wherein the one or more programs further include instructions for:
in response to detecting the second set of inputs, displaying a second user interface different from the first user interface, the second user interface including the second set of candidate task affordances (fig. 5B, elements 502, 503; para. [0010], element 502 as showing interface 105 that is different from element 502).
Per Claim 29, Hirota in view of Grasiotto discloses the electronic device of claim 19, 
    Hirota discloses wherein associating the first task and the second task with the voice shortcut corresponding to the determined user activity further comprises automatically associating a third task with the task sequence for the voice shortcut (fig. 4; fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0048]; The association between the shortcut text string "incoming e-mail" and the shortcut data for transitioning to the incoming e-mail operation screen is thus set…, para. [0049]; As a consequence, the user is able to recognize that thereafter, a shortcut function will be available for use that 
Per Claim 30, Hirota in view of Grasiotto discloses the electronic device of claim 19, 
  Hirota discloses wherein associating the first task and the second task with the task sequence for the voice shortcut corresponding to the determined user activity further comprises associating context criteria corresponding to the determined user activity with the task sequence (fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0048]-[0050]; para. [0055]-[0060]).
Per Claim 31, Hirota in view of Grasiotto discloses the electronic device of claim 30, 
      Hirota discloses wherein the context criteria corresponding to the determined user activity is determined based on contextual data associated with the determined user activity (fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0048]-[0050]; para. [0055]-[0060]).
Per Claim 32, Hirota in view of Grasiotto discloses the electronic device of claim 30, 
Hirota discloses wherein the context criteria corresponding to the determined user activity is determined based on the fourth set of inputs including the requested contextual data (fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0055]).
Per Claim 33, Hirota in view of Grasiotto discloses the electronic device of claim 32,

in response to detecting the second and third sets of inputs, displaying a suggestion mode interface including a suggestion mode affordance that when selected causes the electronic device to enable a suggestion mode for the task sequence (fig. 6; para. [0055]);
receiving a fifth set of inputs corresponding to a selection of the suggestion mode affordance (YES, fig. 6; para. [0055]); and
in response to receiving the fifth set of inputs, enabling the suggestion mode for the task sequence (fig. 6; para. [0055]).
Per Claim 34, Hirota in view of Grasiotto discloses the electronic device of claim 33, 
Hirota discloses wherein the suggestion mode interface further includes a skip affordance that when selected causes the electronic device to forego enabling the suggestion mode for the task sequence, and wherein the one or more programs further include instructions for: receiving a sixth set of inputs corresponding to a selection of the skip affordance (NO, fig. 6; para. [0010]; para. [0055]); and
in response to receiving the sixth set of inputs, forgoing enabling the suggestion mode for the task sequence (fig. 6; para. [0055]);
Per Claim 36, Hirota in view of Grasiotto discloses the electronic device of claim 19, 
  Hirota discloses the one or more programs further including instructions for displaying a confirmation indicator confirming that the first task and the second task are associated with the task sequence (fig. 6).
Claim 37, Hirota in view of Grasiotto discloses the electronic device of claim 19, 
Hirota discloses the one or more programs further including instructions for:
receiving a natural-language speech input (fig. 4; para. [0050]);
determining whether the natural-language speech input satisfies voice shortcut criteria for the voice shortcut (fig. 4; para. [0050]-[0054]);
in accordance with a determination that the natural-language speech input satisfies the voice shortcut criteria for the voice shortcut, causing the electronic device to perform the first task and the second task associated with the task sequence (fig. 4; para. [0050]-[0054]).
         Per Claim 38, Hirota in view of Grasiotto discloses the method of claim 20, 
   Hirota discloses in response to detecting the first set of inputs: providing a query requesting contextual data associated with the determined user activity (fig. 5A-5B; fig. 6; para. [0010]; para. [0043]-[0044]; para. [0055], user preference to register shortcut and as example contextual data); and
receiving a fourth set of inputs including the requested contextual data (fig. 6; para. [0055]).
Per Claim 39, Hirota in view of Grasiotto discloses the method of claim 20,
 Hirota discloses wherein the first set of candidate task affordances includes a first plurality of candidate task affordances corresponding to the first task and a second plurality of candidate task affordances corresponding to the second task (fig. 5B, elements 504 and 505, elements 505 as including plurality of task affordances corresponding to MAILBOX task, E-MAIL SETTINGS as implying inclusion of plurality of candidate task affordances corresponding to E- MAIL SETTING task).
Per Claim 40, Hirota in view of Grasiotto discloses the method of claim 39, 
Hirota discloses wherein a first candidate task affordance of the first plurality of candidate task affordances is associated with the first task and a first parameter for the first task (fig. 5B, MAIL-BOX, SEND E-MAIL, E-MAIL SETTINGS as candidate task affordances and parameters of E-MAIL task type, IN-COMING E-MAIL, OUT-GOING E-MAIL, SENT E-MAIL as candidate task affordances and parameters of MAILBOX).
Per Claim 42, Hirota in view of Grasiotto discloses the method of claim 20,
 Hirota discloses wherein the first set of candidate task affordances and the second set of candidate task affordances are displayed on a first user interface (fig. 3, element 105; fig. 5B).
Per Claim 43, Hirota in view of Grasiotto discloses the method of claim 20, 
Hirota discloses wherein the first set of candidate task affordances are displayed on a first user interface (fig. 5B), the method further comprising:
in response to detecting the second set of inputs, displaying a second user interface different from the first user interface, the second user interface including the second set of candidate task affordances (fig. 5B, elements 502, 503; para. [0010], element 502 as showing interface 105 that is different from element 502).
Per Claim 46, Hirota in view of Grasiotto discloses the method of claim 20, 
Hirota discloses wherein associating the first task and the second task with the voice shortcut corresponding to the determined user activity further comprises automatically associating a third task with the task sequence for the voice shortcut (fig. 
Per Claim 47, Hirota in view of Grasiotto discloses the method of claim 20, 
Hirota discloses wherein associating the first task and the second task with the task sequence for the voice shortcut corresponding to the determined user activity further comprises associating context criteria corresponding to the determined user activity with the task sequence (fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0048]-[0050]; para. [0055]-[0060]).
Per Claim 48, Hirota in view of Grasiotto discloses the method of claim 47, 
Hirota discloses wherein the context criteria corresponding to the determined user activity is determined based on contextual data associated with the determined user activity (fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0048]-[0050]; para. [0055]-[0060]).
Per Claim 49, Hirota in view of Grasiotto discloses the method of claim 47, 
Hirota discloses wherein the context criteria corresponding to the determined user activity is determined based on the fourth set of inputs including the requested contextual data (fig. 5A-5B; fig. 6; para. [0043]-[0044]; para. [0055]).
Per Claim 50, Hirota in view of Grasiotto discloses the method of claim 49, 

receiving a fifth set of inputs corresponding to a selection of the suggestion mode affordance (YES, fig. 6; para. [0055]); and
in response to receiving the fifth set of inputs, enabling the suggestion mode for the task sequence (fig. 6; para. [0055]).
Per Claim 51, Hirota in view of Grasiotto discloses the method of claim 50, 
Hirota discloses wherein the suggestion mode interface further includes a skip affordance that when selected causes the electronic device to forego enabling the suggestion mode for the task sequence, the method further comprising: receiving a sixth set of inputs corresponding to a selection of the skip affordance (NO, fig. 6; para. [0010]; para. [0055]); and
in response to receiving the sixth set of inputs, forgoing enabling the suggestion mode for the task sequence (fig. 6; para. [0055]);
Per Claim 53, Hirota in view of Grasiotto discloses the method of claim 20, 
      Hirota discloses displaying a confirmation indicator confirming that the first task and the second task are associated with the task sequence (fig. 6).
Per Claim 54, Hirota in view of Grasiotto discloses the method of claim 20, 
Hirota discloses:
receiving a natural-language speech input (fig. 4; para. [0050]);

in accordance with a determination that the natural-language speech input satisfies the voice shortcut criteria for the voice shortcut, causing the electronic device to perform the first task and the second task associated with the task sequence (fig. 4; para. [0050]-[0054]).

2.         Claims 8, 9, 27, 28, 44 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Grasiotto as applied to claims 1, 19 and 20, and further in view of Coccaro et al US 8,453,058 B1 (“Coccaro”)
Per Claim 8, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1, 
  Hirota does not explicitly disclose wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks performed in a context that matches the contextual data associated with the user activity or provide the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks performed in the context that matches contextual data associated with the user activity
 However, these features are taught by Coccaro:
 wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks performed in a context that matches 
provide the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks performed in the context that matches the contextual data associated with the determined user activity (Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Coccaro with the medium of Hirota in view of Grasiotto in arriving at “wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks performed in a context that matches the contextual data associated with the user activity” and “provide the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks performed in the context that matches contextual data associated with the user activity” because such combination would have resulted in improving the number of useful audio shortcuts available to users (Coccaro, Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39).
Per Claim 9, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 1, 
Hirota does not explicitly disclose wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks based on a received indication of tasks that are most commonly requested by a plurality 
However, these features are taught by Coccaro:
wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity (Abstract; fig. 3B; col. 3, ln 38-35); and
provide the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks determined based on the indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity (Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Coccaro with the medium of Hirota in view of Grasiotto in arriving at “wherein the one or more programs further include instructions which when executed by one or more processors of the first electronic device, cause the first electronic device to: determine one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity” and “provide the first set of candidate task affordances including one or more candidate task affordances associated with the 
Per Claim 27, Hirota in view of Grasiotto discloses the electronic device of claim 19,
 Hirota does not explicitly disclose the one or more programs further including instructions for: determining one or more tasks performed in a context that matches contextual data associated with the determined user activity or providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks performed in the context that matches the contextual data associated with the determined user activity
However, these features are taught by Coccaro:
the one or more programs further including instructions for: determining one or more tasks performed in a context that matches contextual data associated with the determined user activity (Abstract; fig. 3B; col. 3, ln 38-35); and
providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks performed in the context that matches the contextual data associated with the determined user activity (Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Coccaro with the device of Hirota in view of Grasiotto in arriving at “the one or more programs further including instructions 
Per Claim 28, Hirota in view of Grasiotto discloses the electronic device of claim 19,        
Hirota does not explicitly disclose the one or more programs further including instructions for: determining one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity or providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks determined based on the indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity
However, these features are taught by Coccaro:
the one or more programs further including instructions for: determining one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity (Abstract; fig. 3B; col. 3, ln 38-35); and
providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks determined based on 
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Coccaro with the medium of Hirota in view of Grasiotto in arriving at “the one or more programs further including instructions for: determining one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity” and “providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks determined based on the indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity” because such combination would have resulted in improving the number of useful audio shortcuts available to users (Coccaro, Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39).
Per Claim 44, Hirota in view of Grasiotto discloses the method of claim 20, 
 Hirota does not explicitly disclose determining one or more tasks performed in a context that matches contextual data associated with the determined user activity or providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks performed in the context that matches the contextual data associated with the determined user activity
However, these features are taught by Coccaro:

providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks performed in the context that matches the contextual data associated with the determined user activity (Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Coccaro with the method of Hirota in view of Grasiotto in arriving at “determining one or more tasks performed in a context that matches contextual data associated with the determined user activity” and “providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks performed in the context that matches the contextual data associated with the determined user activity” because such combination would have resulted in improving the number of useful audio shortcuts available to users (Coccaro, Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39).
Per Claim 45, Hirota in view of Grasiotto discloses the method of claim 20, further comprising:
Hirota does not explicitly disclose determining one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity or providing the first set of candidate task affordances including one or more candidate task affordances associated with the one 
However, these features are taught by Coccaro:
determining one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity (Abstract; fig. 3B; col. 3, ln 38-35);  and
providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks determined based on the indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity (Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39)
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to combine the teachings of Coccaro with the medium of Hirota in view of Grasiotto in arriving at “determining one or more tasks based on a received indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity” or “providing the first set of candidate task affordances including one or more candidate task affordances associated with the one or more tasks determined based on the indication of tasks that are most commonly requested by a plurality of users while engaged in the determined user activity” because such combination would have resulted in improving the number of useful audio shortcuts available to users (Coccaro, Abstract; fig. 3B; col. 3, ln 38-35; col. 16, ln 1-39).  

Claims 5, 24 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Hirota in view of Grasiotto
            Per Claim 5, Hirota in view of Grasiotto discloses the non-transitory computer-readable storage medium according to claim 3, 
    Hirota discloses wherein a second candidate task affordance of the first plurality of candidate task affordances is associated with the first task (fig. 5B)
    Hirota does not explicitly disclose wherein the second candidate task affordance of the first plurality of candidate task affordances is associated with a second parameter for the first task
    However, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement this feature by clicking on the E-MAIL SETTINGS affordance of Hirota (fig. 5B) to obtain multiple settings/parameters corresponding to the E-MAIL SETTINGS so as to reach the final menu associated with affordances/items and eventually generate shortcuts corresponding to the steps up to the final menu (Hirota, fig. 5B; para. [0048])
Per Claim 24, Hirota in view of Grasiotto discloses the electronic device of claim 22,
Hirota discloses wherein a second candidate task affordance of the first plurality of candidate task affordances is associated with the first task (fig. 5B)
 Hirota does not explicitly disclose wherein the second candidate task affordance of the first plurality of candidate task affordances is associated with a second parameter for the first task

Per Claim 41, Hirota in view of Grasiotto discloses the method of claim 39, 
Hirota discloses wherein a second candidate task affordance of the first plurality of candidate task affordances is associated with the first task (fig. 5B) 
Hirota does not explicitly disclose wherein the second candidate task affordance of the first plurality of candidate task affordances is associated with a second parameter for the first task
 However, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to try to implement this feature by clicking on the E-MAIL SETTINGS affordance of Hirota (fig. 5B) to obtain multiple settings/parameters corresponding to the E-MAIL SETTINGS so as to reach the final menu associated with affordances/items and eventually generate shortcuts corresponding to the steps up to the final menu (Hirota, fig. 5B; para. [0048])

Allowable Subject Matter
Claims 16, 35 and 52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUJIMI A ADESANYA whose telephone number is (571)270-3307.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUJIMI A ADESANYA/Primary Examiner, Art Unit 2658